Citation Nr: 1401140	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-42 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation of status post fractured right clavicle, currently rated 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1994 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in August 2013; a transcript of the hearing is associated with the claims file through the Veterans Appeals Control and Locator System.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records.  The RO indicated that it reviewed the treatment records prior to the issuance of the April 2013 Statement of the Case.  As such, there is no prejudice to the Veteran and a waiver is not necessary.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

After the August 2013 hearing, the Veteran submitted additional evidence and written argument.  The RO has not considered this evidence, however, the Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

The issue of neurological manifestations associated with the right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.




FINDING OF FACT

The status post fractured right clavicle is characterized by motion of the arm limited midway between the side and shoulder level with pain and flare-ups; limitation is not limited to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for status post fractured right clavicle are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  The Veteran was notified of the disability rating element of the Dingess notice in July 2008 and April 2009 letters.  These letters also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thereafter, the Veteran's claim was readjudicated in an October 2009 Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, and all identified post-service private treatment records.  The record reflects VA treatment records are associated with the claim as of April 2013.  Although the treatment records after April 2013 have not been associated with the claims file, at the hearing in August 2013, the Veteran's representative stated that in regard to obtaining the most recent VA treatment records and orthopedic records, "we're looking at probably providing them through a disability benefits questionnaire form...."  At the conclusion of the hearing, the undersigned held the claims file open for sixty days, to allow additional treatment records to be obtained from the VA medical facilities (VAMCs), where the Veteran indicated he was continuing to receive treatment, and to provide the Veteran an opportunity to receive another examination.  A copy of the disability questionnaire form from the new examination was submitted; however, no additional evidence, including the VA treatment records or orthopedic records were submitted or obtained.  The Board finds that a remand is not necessary because there is no indication that this evidence contains information in conflict with the information already contained in the claims file.  Remanding increased rating claims to obtain continuing treatment records in such circumstances would result in the claims of veterans who continued to receive VA treatment never being decided by the Board, because by the time the case is returned to the Board, there will always be additional outstanding VA treatment records.

In addition, the Veteran was afforded a VA examination as to the severity of his right clavicle in August 2008 and February 2013.  The Board finds the examinations provide an adequate basis on which to rate the Veteran's disability because they contain findings relating to the relevant rating criteria including the DeLuca factors.  

Finally, during the August 2013 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  As noted above, the undersigned also left the record open for an additional 60 days to afford the Veteran an opportunity to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for increased rating for the Veteran's status post fractured right clavicle is thus ready to be considered on the merits.
Legal Principles 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below, a uniform rating is applicable.  

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Analysis

In this case, the Veteran is assigned a 20 percent evaluation for status post fractured right clavicle.  This evaluation contemplates limitation of major arm motion at shoulder level.  In order to warrant a higher evaluation, the evidence must approximate the functional equivalent of motion of the major arm limited to midway between the side and shoulder level or less.  See DeLuca, 8 Vet. App. at. 204.  As discussed below, a uniform 30 percent disability rating is warranted.  

More specifically, under Diagnostic Code 5201, motion of the major arm warrants a 20 percent rating when limited to shoulder level, a 30 percent rating when limited to midway between the side and shoulder level, and a 40 percent rating when limited to 25 degrees from the side.

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

In June 2008, the Veteran sought treatment from a private physical therapist.  On range of motion testing, the Veteran's right shoulder flexion was to 125 degrees and right shoulder abduction was to 120 degrees.  

In August 2008, the Veteran underwent a VA contract examination.  He complained constant pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, and dislocation.  The examiner noted that there was tenderness with no signs of edema, effusion, weakness, redness, heat and guarding of movement, or subluxation.  

Range of motion testing revealed flexion to 100 degrees and abduction to 130 degrees with objective evidence of painful motion at 100 degrees and 130 degrees, respectively.  External and internal rotation were to 80 degrees with evidence of painful motion at 80 degrees for external rotation and 90 degrees for internal rotation.  The joint function was additionally limited after repetitive use by pain by 10 degrees.  The joint function was not additionally limited after repetitive use by fatigue, weakness, lack of endurance and incoordination.  

In regard to occupational impairment and the effect on daily life, the Veteran had difficulty lifting computer servers at work and was unable to play certain sports.   

In February 2013, the Veteran underwent a VA examination.  He complained of pain with flare-ups, once daily, on repetitive motion with burning pain for 30 minutes.  He also indicated that he could not move his arm for three to four minutes after stretching and reaching because of the sharp pain.  The examiner rendered a diagnosis of residuals of clavicular facture- degenerative changes with impingement and bursitis.  

On range of motion testing, right shoulder flexion and abduction were to 90 degrees with objective evidence of painful motion beginning at 70 degrees.  On range of motion after repetitive use, the right shoulder flexion was to 80 degrees and abduction to 60 degrees.  The Veteran did not present with ankylosis of the shoulder joint, malunion, nonunion, or dislocation of the clavicle or scapula.

The examiner reported that the Veteran had pain on movement, less movement than normal, guarding, and weakened movement in the right side with localized tenderness or pain on palpation of the right shoulder.  More specifically, on muscle strength testing, the examiner reported that the Veteran had active movement against some resistance for right shoulder abduction and flexion.  Additional testing revealed pain on internal rotation, weakness potentially indicative of subscapularis tendinopathy or tear, instability, and pain potentially indicative acromioclavicular joint pathology.  The examiner also noted that the Veteran had no internal derangement of the right shoulder, but did have enlargement and abnormal morphology of the distal clavicle which may represent a prior healed fractured with indentation upon the underlying supraspinatus muscle belly.  

X-ray examination revealed degenerative or traumatic arthritis.  

In regard to functional impairment, the examiner reported difficulty with running, jumping, jogging, repetitive arm movements, and stretching while reaching with the right arm.  In addition, he had difficulty keeping up with his peers as a computer technician because he could not lift over 20 pounds with his right arm.  

The Veteran underwent an examination in October 2013.  On range of motion testing, right shoulder flexion was to 140 degrees with objective evidence of pain beginning at 80 degrees.  Right shoulder abduction was to 100 degrees with objective evidence of pain beginning at 45 degrees.  The joint function was not additionally limited following repetitive-use testing.  The examiner noted the Veteran had functional loss of the shoulder and arm as a result of pain on movement.  He also had localized tenderness or pain on palpation and guarding with decreased strength of the right shoulder.  The Veteran did not present with ankylosis, and had no history of recurrent dislocation.  X-ray examination revealed type II acromion and a well healed distal clavicle fracture.  

In regard to functional impairment, the Veteran has limited heavy lifting to his side or overhead.  

At issue is whether a disability rating in excess of 20 percent is warranted for the Veteran's right clavicle disability.  As noted above, under Diagnostic code 5201, in order to warrant a 30 percent disability rating, the Veteran's range of motion must be limited midway between the side and shoulder level.  For VA purposes, shoulder level is 90 degrees.  The February 2013 VA examination report revealed flexion and abduction to 90 degrees.  However, objective evidence of pain began at 70 degrees and on repetitive use testing flexion was to 80 degrees and abduction was to 60 degrees.  The October 2013 examination report revealed flexion to140 degrees and abduction to 100 degrees.  However, objective evidence of pain began at 80 degrees for flexion and 45 degrees for abduction.  Taking into account the additional functional loss due to pain, weakness, and on repeated use, the Veteran's status post fractured right clavicle more nearly approximates range of motion limited midway between the side and shoulder level.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered whether a staged rating is appropriate in this case.  On examination by the Veteran's private physical therapist in June 2008, the range of motion testing revealed flexion to 125 degrees and abduction to 120 degrees.  Although these findings do not more nearly approximate limitation of motion midway between the side and shoulder level, the examiner did not perform range of motion testing on repetitive use nor did the examiner indicate where objective evidence of painful motion began.  As the examiner did not quantify the degree of limitation caused by the DeLuca factors, the examination is afforded low probative value and is not adequate to rate the Veteran's disability.  

On examination in August 2008, the Veteran's range of motion testing revealed flexion to 90 degrees and abduction to 120 degrees after repetitive use.  The Veteran indicated in a November 2008 statement that the VA examination did not address the full extent of his injuries, including pain and weakness.  The Veteran stated that the examiner did not adequately assess his shoulder muscles that were weak and caused pain.  The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as pain and weakness.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that although the range of motion findings in the August 2008 and June 2008 examination reports did not show range of motion limited midway between the side and shoulder level, the examination reports did not as accurately reflect the severity of the Veteran's disability as the February 2013 examination report and October 2013 examination report.  Accordingly, the Board finds that for the entire period on appeal, the Veteran's status post fractured right clavicle more nearly approximated limitation of motion midway between the side and shoulder level, and a 30 percent disability rating is warranted.  

A higher evaluation of 40 percent is not warranted because the evidence of record establishes that the limitation of range of motion is significantly above 25 degrees.  

The Board has considered the Veteran's lay assertions and testimony from the August 2013 hearing regarding his impairment and the Veteran's representative's observation that the Veteran's range of motion was limited to 25 degrees or less.  The Veteran is certainly competent to report his symptomatology and the Veteran's representative is competent to report his observations.  see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds the objective range of motion testing conducted by trained medical professionals in February and October 2013 to be of more probative value than the Veteran's and his representative's lay assertions that the Veteran's range of motion is limited to 25 degrees.  

The Board has also considered whether the Veteran warrants a higher evaluation under other potentially applicable diagnostic codes.  Diagnostic Codes 5200, 5202, and 5203 provide criteria for rating ankylosis and other impairment of the humerus and clavicle or scapula.  The Veteran does not have ankylosis or fibrous union of the humerus, as required by Diagnostic Codes 5200 and 5202 for a disability rating in excess of 30 percent.  In addition, the Veteran's current disability rating exceeds the maximum benefit under Diagnostic Code 5203 for impairment of clavicle or scapula.  

The Board also notes that while the Veteran arthritis of the shoulder, arthritis is rated under Diagnostic Code 5003 that permits rating based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As such, a separate or increased rating due to any arthritis is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the evidence reflects that there has not been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by rating criteria and DeLuca factors used to assign the Veteran's disability rating.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disabilities limit his employment because he cannot lift heavy computers above his waist, he has not alleged that his disabilities render him unemployable.  During the February 2013 VA examination and on hearing in August 2013, he stated that he was employed as a computer technician.  As such, the Board finds there is no implicit claim for TDIU.

Given a review of all of the evidence of record, the Board concludes that the Veteran's status post fractured clavicle has not significantly changed during the period on appeal and a uniform 30 percent disability rating is warranted.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 30 percent rating are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating of 30 percent, but no higher, for status post fractured right clavicle is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


